DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Chew on July 26th, 2022.

The application has been amended as follows: 


1. (Currently amended) A method for display control, comprising:
acquiring information of a currently displayed program;
identifying whether the currently displayed program is a children’s program based on the acquired program information, the acquired program information comprising channel information and color saturation information; wherein identifying whether the currently displayed program is a children’s program based on the acquired program information comprises: determining whether a currently displayed channel is a children’s channel according to the channel information, in response to determining that the currently displayed channel is a children’s channel, reading the color saturation information, determining whether a color saturation is greater than 80, and in response to the color saturation information exceeding 80, identifying that the currently displayed program is a children’s program, otherwise in response to the color saturation information not exceeding 80, identifying that the currently displayed program is not a children’s program; and
in response to identifying that the currently displayed program is not a children’s program, continuing displaying the currently displayed program normally on a television, and otherwise in response to identifying that the currently displayed program is a children’s program, starting a preset protection mechanism by: setting a preset time and recording a displaying time, and in response to the displaying time exceeding the preset time, popping up a prompt message and a password input box for inputting a password for watching, and in response to no password being input, turning off the television;
wherein a user watching the currently displayed program is a child or an adult.
2. (Cancelled) 
3. (Currently amended) The method for display control according to claim [[2]]1, wherein determining whether the currently displayed channel is a children’s channel according to the channel information comprises:
presetting a channel information for the children’s program;
comparing the preset channel information against channel information of the currently displayed program; and
in response to determining that the preset channel information is consistent with the channel information of the currently displayed program, identifying the currently displayed channel channel
4. (Previously presented) The method for display control according to claim 3, wherein the channel information comprises channel frequency information, and comparing the preset channel information against the channel information of the currently displayed program comprises:
comparing the channel frequency of the preset channel with a channel frequency of the currently displayed program channel; and 
in response to determining that their channel frequencies are the same, determining that the preset channel information is consistent with the channel information of the currently displayed program, and in response to determining that their channel frequencies are different, determining that the preset channel information is inconsistent with the channel information of the currently displayed program.
5-13. (Cancelled) 
14. (Currently amended) The method for display control according to claim [[13]]1, wherein the preset time is 0.5 hours.
15. (Cancelled) 
16. (Previously presented) A method for display control, comprising:
acquiring information of a currently displayed program;
identifying whether a current channel is a children’s channel based on channel information, and in response to determining that the current channel is not a children’s channel, continuing displaying the currently displayed program normally on a television;
otherwise in response to determining that the current channel is a children’s channel, determining whether a color saturation is greater than 80, and in response to determining that the color saturation is not greater than 80, continuing displaying the currently displayed program normally on the television;
otherwise in response to determining that the color saturation is greater than 80, determining whether a displaying time exceeds a preset time, and in response to determining that the displaying time has not yet exceeded the preset time, continuing displaying the currently displayed program normally on the television; and
otherwise in response to determining that the displaying time has exceeded the preset time, starting a protection mechanism: popping up a prompt message and a password input box, and in response to a password being input, continuing to display the program normally on the television, otherwise in response to no password being input, turning off the television;
wherein a user watching the currently displayed program is a child or an adult.
17. (Currently amended) A display device, comprising: a television, at least one processor, and a non-transitory computer-readable storage medium storing one or more instructions that, when executed by the at least one processor, cause the following operations to be performed:
acquiring information of a currently displayed program;
identifying whether the currently displayed program is a children’s program, the acquired program information comprising channel information and color saturation information; wherein identifying whether the currently displayed program is a children’s program based on the acquired program information comprises: determining whether a currently displayed channel is a children’s channel according to the channel information, in response to determining that the currently displayed channel is a children’s channel, reading the color saturation information, determining whether a color saturation is greater than 80, and in response to the color saturation information exceeding 80, identifying that the currently displayed program is a children’s program, otherwise in response to the color saturation information not exceeding 80, identifying that the currently displayed program is not a children’s program; and
in response to determining that the currently displayed program is not a children’s program, continuing displaying the currently displayed program normally on the television, and otherwise in response to determining that the currently displayed program is a children’s program, starting a protection mechanism by: setting a preset time and recording a displaying time, and in response to the displaying time exceeding the preset time, popping up a prompt message and a password input box for inputting a password for watching, and in response to no password being input, turning off the television;
wherein a user watching the currently displayed program is a child or an adult.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 16 and 17, the references cited and a thorough search, discloses various aspects and features of applicant’s claimed invention but fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 1, 16 and 17 as a whole; and further defined by examiner’s amendments. Therefore, claims 1, 16 and 17 are held allowable.
Regarding claims 3-4 and 14, they depend from allowable claim 1. Therefore, claims 3-4 and 14 are also held allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423